 



Exhibit 10.3
WAIVER AND AMENDMENT
THIS WAIVER AND AMENDMENT (this “Amendment”) is made as of August 9, 2006, among
Infinity Energy Resources, Inc., a Delaware corporation (including as successor
to Infinity, Inc., “Infinity”), HFTP Investment L.L.C. (“HFTP”), Gaia Offshore
Master Fund, Ltd. (“Gaia”), AG Offshore Convertibles, Ltd. (“AG Offshore”),
Leonardo, L.P. (“Leonardo”) and Portside Growth & Opportunity Fund (“Portside”
and collectively with HFTP, Gaia and AG Offshore, the “Buyers”), and
Consolidated Oil Well Services, Inc., a Kansas corporation and wholly-owned
subsidiary of Infinity (“Consolidated”), CIS-Oklahoma, Inc., a Kansas
corporation and wholly-owned subsidiary of Infinity (“CIS”), Infinity Oil & Gas
of Wyoming, Inc., a Wyoming corporation and wholly-owned subsidiary of Infinity
(“Infinity-Wyoming”), Infinity Oil & Gas of Kansas, a Kansas corporation and
wholly-owned subsidiary of Infinity (“Infinity-Kansas”), and Infinity Oil and
Gas of Texas, Inc., a Delaware corporation and wholly-owned subsidiary of
Infinity (“Infinity-Texas,” and together with Consolidated, CIS,
Infinity-Wyoming, Infinity-Kansas and Infinity-Delaware, the “Subsidiaries).
Unless otherwise indicated or defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Securities Purchase Agreement
(as defined below).
W I T N E S S E T H:
     WHEREAS, Infinity, HFTP, AG Offshore and AG Domestic Convertibles, L.P.
(“AG Domestic”) entered into that certain Securities Purchase Agreement, dated
as of January 13, 2005 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Securities Purchase Agreement”);
     WHEREAS, pursuant to the Securities Purchase Agreement, Infinity issued to
HFTP, AG Domestic and AG Offshore senior secured notes (such notes, together
with any promissory notes issued in exchange or substitution therefor or
replacement thereof, and as any of the same may be amended, restated, modified,
supplemented or otherwise modified and in effect from time to time, the
“January 2005 Notes”), dated January 13, 2005, in an initial aggregate principal
amount of $30,000,000 and warrants (such warrants, together with any warrants or
other securities issued in exchange or substitution thereof or replacement
thereof and as any of the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time, the “January 2005
Warrants”), dated January 13, 2005, to purchase shares of the common stock, par
value $0.0001 per share (the “Common Stock”), of the Company;
     WHEREAS, AG Domestic subsequently assigned to AG Offshore the January 2005
Notes and January 2005 Warrants held by AG Domestic and AG Domestic’s rights and
obligations with respect to any and all future sales of Additional Notes and
Additional Warrants by the Company pursuant to the Securities Purchase
Agreement;
     WHEREAS, Infinity, HFTP, Gaia, AG Offshore, the Subsidiaries and Agent
entered into that certain First Additional Closing Agreement, dated as of
September 7, 2005 (the “First Additional Closing Agreement”), pursuant to which,
among things, the January 2005 Notes were amended and Gaia was made a Buyer
under the Securities Purchase Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to the Securities Purchase Agreement and the First
Closing Agreement, the Company issued to HFTP, Gaia and AG Offshore senior
secured notes (such notes, together with any promissory notes issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, restated, modified, supplemented or otherwise modified and in effect
from time to time, the “September 2005 Notes”), dated September 7, 2005, in an
initial aggregate principal amount of $9,500,000 and warrants (such warrants,
together with any warrants or other securities issued in exchange or
substitution thereof or replacement thereof and as any of the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “September 2005 Warrants”), dated September 7, 2005, to purchase
shares of Common Stock;
     WHEREAS, Infinity, HFTP, Gaia, AG Domestic, AG Offshore, the Subsidiaries
and Agent entered into that certain Master Assumption and Reaffirmation of
Transaction Documents dated as of September 9, 2005, pursuant to which, among
other things, Infinity assumed all of the obligations of Infinity, Inc. under
the Securities Purchase Agreement, the January 2005 Notes, the January 2005
Warrants, the September 2005 Notes, the September 2005 Warrants and the other
Transaction Documents;
     WHEREAS, pursuant to the Securities Purchase Agreement, the Company issued
to HFTP, Gaia and AG Offshore senior secured notes (such notes, together with
any promissory notes issued in exchange or substitution therefor or replacement
thereof, and as any of the same may be amended, restated, modified, supplemented
or otherwise modified and in effect from time to time, the “December 2005
Notes”), dated December 9, 2005, in an initial aggregate principal amount of
$5,500,000 and warrants (such warrants, together with any warrants or other
securities issued in exchange or substitution thereof or replacement thereof and
as any of the same may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “December 2005 Warrants”), dated
December 9, 2005, to purchase shares of Common Stock;
     WHEREAS, Infinity, HFTP, Gaia, AG Offshore, Leonardo the Subsidiaries and
Agent entered into that certain Third Additional Closing Agreement, dated as of
March 17, 2006, (the “Third Additional Closing Agreement”), pursuant to which,
among other things, Leonardo was made a Buyer under the Securities Purchase
Agreement;
     WHEREAS, pursuant to the Securities Purchase Agreement and the Third
Additional Closing Agreement, the Company issued to Gaia and Leonardo senior
secured notes (such notes, together with any promissory notes issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, restated, modified, supplemented or otherwise modified and in effect
from time to time, the “March 2006 Notes” and, collectively with the
January 2005 Notes, the September 2005 Notes and the December 2005 Notes, the
“Notes”), dated March 17, 2006, in an initial aggregate principal amount of
$8,000,000 and warrants (such warrants, together with any warrants or other
securities issued in exchange or substitution thereof or replacement thereof and
as any of the same may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “March 2006 Warrants” and, collectively
with the January 2005 Warrants, the September 2005 Warrants, and the
December 2005 Warrants, the “Warrants”), dated March 17, 2006, to purchase
shares of Common Stock;

2



--------------------------------------------------------------------------------



 



     WHEREAS, Portside currently holds a portion of the Notes and the Warrants;
and
     WHEREAS, the Company has incurred Indebtedness (as defined in the Notes) in
the form of (i) obligations issued, undertaken or assumed as the deferred
purchase price of property or services consisting of unsecured account trade
payables (“Accounts Payable") in the oil and gas production segment of the
Company’s business (the Accounts Payable in such segment, the “O & G Accounts
Payable”) exceeding an aggregate among the Company and its Subsidiaries of
$5,000,000 and (ii) Accounts Payable unpaid in excess of 90 days beyond invoice
due date (collectively, the “Accounts Payable Default”), resulting in the breach
of Section 4(n) of the Securities Purchase Agreement and Section 12 of each of
the Notes and the occurrence of a Triggering Event (as defined in the Notes)
under Sections 3(b)(vii) and 3(b)(viii) of each of the Notes and an Event of
Default (as defined in the Notes) under Section 11(a)(iii) of each of the Notes.
     NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
undersigned agrees as follows:
     1. Company Alternative Conversion Notice.
          a. For purposes of this Section 1, each capitalized term used herein,
and not otherwise defined, shall have the meaning ascribed thereto in the Notes.
          b. The Company hereby elects to cause the conversion of an aggregate
of $2,500,000 in principal amount (the “Aggregate Conversion Amount”) of the
Notes (together with the aggregate Interest Amount with respect thereto), as if
the Company had delivered a Company Alternative Conversion Notice pursuant to
each of the Notes with respect thereto, and this Section 1(b) shall be deemed a
Company Alternative Conversion Notice pursuant to Section 8(a) of each of the
Notes (which, for the avoidance of doubt, means each Note of each Series) and
the conversion elected by the foregoing shall be deemed a Company Alternative
Conversion pursuant to Section 8 of each of the Notes (the “August 2006 Company
Conversion”). The August 2006 Company Conversion elected by the Company pursuant
to this Section 1(b) shall be irrevocable by the Company. With respect to each
Buyer, its aggregate Pro Rata Conversion Amount of the Aggregate Conversion
Amount shall be as set forth on Exhibit A attached hereto (such holder’s
“Aggregate Conversion Amount”), and such Aggregate Conversion Amount shall apply
on an aggregate basis to the Notes held by such Buyer. Each of the Buyers shall
convert its Aggregate Pro Rata Conversion Amount with respect to the Notes held
by such Buyer, together with the Interest Amount with respect to the allocable
portion of the principal represented by such Aggregate Pro Rata Conversion
Amount accruing through and including the applicable Conversion Date, in
accordance with, and subject to the terms and conditions of Section 8 of each
such Note (including the satisfaction (or waiver in writing by such Buyer) of
the Conditions to Company Alternative Conversion and the compliance with the
provisions of Sections 8(d) and 8(e) thereof), with such Buyer selecting the one
or more Notes (of any one or more Series) held by such Buyer as to which the
August 2006 Company Conversion shall apply.

3



--------------------------------------------------------------------------------



 



          c. Each of the Buyers, severally and not jointly, hereby waives,
solely with respect to the August 2006 Company Conversion, the requirement that
the Company Alternative Conversion Notice deemed to be delivered pursuant to
Section 1(b) be delivered at least five (5) Business Days prior to the first
Trading Day of the Company Alternative Conversion Period. Notwithstanding
anything to the contrary in the Notes, each of the Buyers, severally and not
jointly, hereby agrees with the Company that the Company Alternative Conversion
Period with respect to the August 2006 Company Conversion shall be the period
commencing on and including August 10, 2006 through and including September 15,
2006.
          d. In the event that any of a Buyer’s Aggregate Pro Rata Conversion
Amount is not converted by such Buyer due to a failure to satisfy the Conditions
to Company Alternative Conversion (unless waived in writing by such Buyer) or
due to the provisions of Section 8(d) or 8(e) of the Notes (each, a “Conversion
Prohibition Event”), then, notwithstanding anything to the contrary in the
Notes, the August 2006 Company Conversion shall be null and void with respect to
any such unconverted Aggregate Pro Rata Conversion Amount, the Company shall be
deemed to have given a Company Alternative Redemption Notice with respect to
such unconverted Aggregate Pro Rata Conversion Amount (and, for purposes of
Section 7(a) of the Notes held by such Buyer, shall be entitled to give such
Company Alternative Redemption Notice), and the principal represented by such
unconverted Aggregate Pro Rata Conversion Amount (together with the Interest
Amount with respect thereto) shall be redeemed by the Company in accordance with
the terms of this Amendment and Section 7 of the Notes by wire transfer of
immediately available funds to such Buyer no later than the first Business Day
following such Conversion Prohibition Event (an “Unconverted Amount Company
Redemption”). Each of the Buyers, severally and not jointly, hereby waives,
solely with respect to the Unconverted Amount Company Redemption, (i) the
requirement that the Company Alternative Redemption Notice deemed to be
delivered pursuant to this Section 1(d) be delivered at least five (5) Business
Days prior to the Company Alternative Redemption Date, and (ii) the Conditions
to Company Alternative Redemption.
     2. Amendment to the Notes.
          a. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that each of the Notes held by such Buyer be amended by adding a new
Section 6.1 thereto that shall read in its entirety as follows:
     “6.1 Installment Conversion or Redemption.
     (a) Convertible Installment. With respect to each Convertible Installment
Date (as defined in Section 6.1(c)), the Company shall either (i) require
conversion of the Convertible Installment Amount (as defined in Section 6.1(c)),
in whole or in part, in accordance with this Section 6.1 and Section 8 and the
corresponding sections of the Other Notes held by the Holder, at the applicable
Conversion Price, and subject to the satisfaction of the Conditions to Company
Alternative Conversion (as defined in Section 8(c)) (a “Convertible Installment
Conversion”), or (ii) redeem the Convertible Installment Amount, in whole or in
part, in accordance with this Section 6.1 and Section 7 and the corresponding
provisions of the Other Notes held by the Holder (a “Convertible Installment
Redemption”); provided that all of the outstanding Convertible Installment
Amount must be converted or redeemed by the Company, subject to

4



--------------------------------------------------------------------------------



 



the provisions of this Section 6.1 and the corresponding provisions of the Other
Notes held by the Holder; and provided further that the Company may elect more
than one of the Convertible Installment Conversion and the Convertible
Installment Redemption, if each such election is with respect to at least
$500,000 of the aggregate principal amount of the Notes comprising the aggregate
Convertible Installment Amount with respect to all of the Notes. At least five
(5) Business Days prior to each Convertible Installment Date, the Company shall
deliver to the Holder written notice (each a “Convertible Installment Notice”),
which Convertible Installment Notice shall state (i) the portion, if any, of the
applicable Convertible Installment Amount which the Company elects to convert
pursuant to a Convertible Installment Conversion (the “Convertible Installment
Conversion Amount”), (ii) the portion, if any, of the applicable Convertible
Installment Amount which the Company elects to redeem pursuant to a Convertible
Installment Redemption (the “Convertible Installment Redemption Amount”), and
which amount when added to the Convertible Installment Conversion Amount must
equal the Convertible Installment Amount, and (iii) if the Company has elected,
in whole or in part, a Convertible Installment Conversion, then the Convertible
Installment Notice shall certify that the Conditions to Company Alternative
Conversion are satisfied as of the date of the Convertible Installment Notice
(except to the extent waived in writing by the Holder); provided that,
notwithstanding anything to the contrary in Section 8, the Condition to Company
Alternative Conversion set forth in Section 8(c)(iv) shall not apply to any
Convertible Installment Conversion pursuant to this Section 6.1. If the Company
does not deliver a Convertible Installment Notice in accordance with this
Section 6.1(a) in connection with any Convertible Installment Date, then the
Convertible Installment Redemption Amount shall mean the Convertible Installment
Amount with respect to such Convertible Installment Date and the Company shall
be deemed to have given a Company Alternative Redemption Notice with respect to
the Convertible Installment Amount (and, for purposes of Section 7(a), shall be
entitled to give such Company Alternative Redemption Notice). Each Convertible
Installment Notice shall be irrevocable. The Company shall elect to redeem and
convert the Convertible Installment Amount of this Note pursuant to this
Section 6.1(a) and the corresponding Convertible Installment Amounts of the
Other Notes pursuant to the corresponding provisions of the Other Notes in the
same ratio of principal amount being redeemed and principal amount being
converted, and each holder shall elect the one or more Notes (of this or any
other Series) held by such holder to which such Convertible Installment
Redemption and/or Convertible Installment Conversion shall apply. That portion
of the Principal of this Note and the Other Notes held by the Holder
constituting the Convertible Installment Conversion Amount shall be converted in
accordance with the provisions of this Section 6.1(a) and Sections 2 and 8 and
the corresponding provisions of the Other Notes held by the Holder at the
applicable Conversion Rate. That portion of the Principal of this Note and the
Other Notes held by the Holder constituting the Convertible Installment
Redemption Amount (whether set forth in the Convertible Installment Notice or by
operation of this Section 6.1(a)) shall be redeemed in accordance with the
provisions of this

5



--------------------------------------------------------------------------------



 



Section 6.1 and Section 7 at the applicable Company Alternative Redemption Rate.
For purposes of this Section 6.1(a) and notwithstanding anything to the contrary
contained in Section 8(a), (A) a Convertible Installment Conversion shall
constitute a Company Alternative Conversion; (B) a Convertible Installment
Notice containing a Convertible Installment Conversion Amount shall constitute a
Company Alternative Conversion Notice; (C) the Pro Rata Conversion Amount with
respect to a Convertible Installment Conversion shall be the Convertible
Installment Conversion Amount; (D) the Company Alternative Conversion Period (as
defined in Section 8(a)) with respect to a Convertible Installment Conversion
shall be all of the Trading Days of the month containing the applicable
Convertible Installment Date; and (E) the “Final Company Alternative Conversion
Date” shall be the final Trading Day of the month containing the applicable
Convertible Installment Date. For purposes of this Section 6.1(a) and
notwithstanding anything to the contrary contained in Section 7(a), (V) a
Convertible Installment Redemption shall constitute a Company Alternative
Redemption; (W) a Convertible Installment Notice containing a Convertible
Installment Redemption Amount shall constitute a Company Alternative Redemption
Notice; (X) the Company Alternative Redemption Date with respect to a
Convertible Installment Redemption shall be the applicable Convertible
Installment Date; (Y) the Pro Rata Redemption Amount with respect to a
Convertible Installment Redemption shall be the Convertible Installment
Redemption Amount; and (Z) the Conditions to Company Alternative Redemption set
forth in Section 7(c) shall be deemed to have been satisfied.
     (b) Cash Installment. With respect to each Cash Installment Date (as
defined in Section 6.1(c)), the Company shall be deemed to have given a Company
Alternative Redemption Notice with respect to the Cash Redemption Amount (and,
for purposes of Section 7(a), shall be entitled to give such Company Alternative
Redemption Notice) and shall redeem the Cash Installment Amount (as defined in
Section 6.1(c)) in accordance with this Section 6.1 and Section 7 and the
corresponding provisions of the Other Notes held by the Holder (a “Cash
Installment Redemption”). Each holder shall elect the one or more Series of
Notes held by such holder to which such Cash Installment Redemption shall apply.
That portion of the Principal of this Note and the Other Notes held by the
Holder constituting the Cash Installment Amount shall be redeemed in accordance
with the provisions of this Section 6.1 and Section 7 and the corresponding
provisions of the Other Notes held by the Holder at the applicable Company
Alternative Redemption Rate. For purposes of this Section 6.1(b) and
notwithstanding anything to the contrary contained in Section 7(a), (i) a Cash
Installment Redemption shall constitute a Company Alternative Redemption;
(ii) the Company Alternative Redemption Date with respect to a Cash Installment
Redemption shall be the applicable Cash Installment Date; (iii) the Pro Rata
Redemption Amount with respect to a Cash Installment Redemption shall be the
Cash Installment Redemption Amount; and (iv) the Conditions to Company
Alternative Redemption set forth in Section 7(c) shall be deemed to have been
satisfied.

6



--------------------------------------------------------------------------------



 



     (c) Definitions.
          (i) For purposes of this Section 6.1, “Cash Installment Amount” means
the portion of the Principal of this Note and the Other Notes held by the Holder
equal to the lesser of (A) the product of $9,000,000, multiplied by the Holder’s
Allocation Percentage, together with the Interest Amount with respect thereto,
and (B) the aggregate outstanding Principal of all of the Notes held by the
Holder, together with the Interest Amount with respect thereto.
          (ii) For purposes of this Section 6.1, “Cash Installment Date” means
each of January 15, 2007, April 15, 2007 and July 15, 2007, or if any such date
is not a Business Day, the first Business Day thereafter.
          (iii) For purposes of this Section 6.1, “Convertible Installment
Amount” means a portion of the Principal of this Note and the Other Notes held
by the Holder equal to the lesser of (A) the product of $2,000,000, multiplied
by the Holder’s Allocation Percentage, together with the Interest Amount with
respect thereto, and (B) the aggregate outstanding Principal of all of the Notes
held by the Holder, together with the Interest Amount with respect thereto.
          (iv) For purposes of this Section 6.1, “Convertible Installment Date”
means the first Business Day of each calendar month, beginning on and including
October 1, 2006 through and including June 1, 2007.”
          b. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that Section 8(b) of all of the Notes be amended by adding the
phrase “, a Convertible Installment Conversion Amount” in the third sentence of
such Section immediately following the phrase “Mandatory Compliance Amount”.
          c. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that Section 8(b) of all of the Notes be amended by adding the
phrase “, a Convertible Installment Conversion” in the fourth sentence of such
Section immediately following the phrase “Interest Conversion”.
          d. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that Section 8(d) of all of the Notes be amended by adding the
phrase “, a Convertible Installment Conversion Amount” in the final sentence of
such Section immediately following the phrase “Mandatory Compliance Amount”.
          e. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that Section 8(e) of all of the Notes be amended by adding the
phrase “, a Convertible Installment Conversion Amount” in the final sentence of
such Section immediately following the phrase “Mandatory Compliance Amount”.
          f. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that the definition of Triggering Event set forth in
Section 3(b)(viii) of each of the Notes be amended by adding the following at
the end of such Section:

7



--------------------------------------------------------------------------------



 



“or Section 6.1 hereof, or the Company breaches or otherwise fails to comply
with any representation, warranty, covenant or other term or condition of that
certain Amendment and Waiver, dated as of August 9, 2006, by and among the
Company, the Buyers and the Company’s Subsidiaries.”
          g. The Notes, except as amended pursuant to this Section 2, shall
remain unmodified, unamended and in full force and effect. In the event of any
conflict between the terms and provisions of the Notes and the terms and
provisions of this Section 2, the terms and provisions of this Section 2 shall
prevail.
     3. Amendment to the Warrants.
          a. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that the definition of Warrant Exercise Price set forth in
Section 1(b)(xv) of each of the Warrants be amended to read in its entirety as
follows:
“Warrant Exercise Price” shall be equal to, with respect to any Warrant Share
$5.00, subject to adjustment and hereinafter provided.”
          b. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that the amendment of the definition of Warrant Exercise Price as
provided in Section 3(a) (the “Warrant Amendment”) shall be deemed for purposes
of the second sentence of Section 8(a) of each of the Warrants to be an
adjustment to the Warrant Exercise Price of the Warrants pursuant to the first
sentence of Section 8(a) thereof (i.e., as having resulted from an issuance or
sale of shares of Common Stock for a consideration per share less than the
Applicable Price in effect immediately prior to such issuance or sale), and that
upon such deemed adjustment to the Warrant Exercise Price, the number of Warrant
Shares (as defined in such Warrant) acquirable upon exercise of such Warrant
shall be amended and adjusted in accordance with the provisions of the second
sentence of Section 8(a) of such Warrant (i.e., the number of shares of Common
Stock acquirable upon exercise of such Warrant shall be increased to the number
of shares determined by multiplying the Warrant Exercise Price of such Warrant
in effect immediately prior to the Warrant Amendment by the number of shares of
Common Stock acquirable upon exercise of such Warrant immediately prior to the
Warrant Amendment and dividing the product thereof by $5.00).
          c. The Warrants, except as amended pursuant to this Section 3, shall
remain unmodified, unamended and in full force and effect. In the event of any
conflict between the terms and provisions of the Warrants and the terms and
provisions of this Section 3, the terms and provisions of this Section 3 shall
prevail.
     4. Limited Waivers.
          a. Subject to Section 4(c), each of the Buyers, severally and not
jointly, hereby waives (i) the occurrence of a Triggering Event under
Section 3(b)(vii) and (viii) of each of the Notes and an Event of Default under
Section 11(a)(iii) and (viii) of each of the Notes, the breach of Section 12 of
each of the Notes and the breach of Section 4(n) of the Securities Purchase
Agreement resulting solely from the Accounts Payable Default, and (ii) the
Accounts Payable Default’s constituting a failure to satisfy any Condition to
Company Alternative

8



--------------------------------------------------------------------------------



 



Conversion with respect to the August 2006 Company Conversion pursuant to this
Amendment or any Convertible Installment Conversion pursuant to this Amendment
and Section 6.1 of each of the Notes, as amended by this Amendment; provided
that such waivers are subject to, and conditioned upon, (A) the aggregate
outstanding amount of the O & G Accounts Payable not exceeding $12,500,000 on
the date of this Amendment and not having exceeded $13,500,000 at any time prior
to the date of this Amendment, (B) the aggregate amount of the Accounts Payable
unpaid in excess of 90 days beyond invoice due date not exceeding $1,500,000 on
the date of this Amendment and not having exceeded $1,500,000 at any time prior
to the date of this Amendment, and (C) none of the Accounts Payable being unpaid
in excess of 127 days beyond invoice due date on the date of this Amendment or
having been unpaid in excess of 162 days beyond invoice due date at any time
prior to the date of this Amendment; and provided, further, that the waivers
contained in this Section 4(a) shall be null and void and of no force or effect,
and there shall be an immediate breach of the Securities Purchase Agreement and
each of the Notes and a Triggering Event under each of the Notes, in the event
that (V) the aggregate amount of the O & G Accounts Payable exceeds $12,500,000
at any time following the date of this Amendment, or (W) the aggregate amount of
the O & G Accounts Payable exceeds $5,000,000 as of January 1, 2007 or at any
time thereafter, (X) the aggregate amount of the Accounts Payable unpaid in
excess of 90 days beyond invoice due date exceeds $2,500,000 at any time
following the date of this Amendment through (and including) September 15, 2006
or exceeds $1,500,000 at any time after September 15, 2006; (Y) any Accounts
Payable are unpaid in excess of 150 days beyond invoice due date at any time
following the date of this Amendment or (Z) any Accounts Payable are unpaid in
excess of 90 days beyond invoice due date on December 31, 2006 or at any time
thereafter.
          b. Subject to Section 4(c), each of the Buyers, severally and not
jointly, hereby waives (i) the occurrence of a Triggering Event (if any) under
Section 3(b)(vii) of each of the Notes and an Event of Default (if any) under
Section 11(a)(viii) of each of the Notes, and the breach of Sections 2(f) and
4.5(a) of the Security Agreement, resulting solely from the Company’s
establishment of a Deposit Account (as defined in the Security Agreement) at
Cornerstone Bank (“Cornerstone”) that is not subject to an Account Control
Agreement (the “Cornerstone Deposit Account”), and deposit of $852,000 in
Company funds therein, solely for purposes of securing reimbursement obligations
under a letter of credit issued by Cornerstone Bank (such establishment and
deposit for such purposes being collectively referred to as the “Cornerstone
Collateral Deposit”), and (ii) the Cornerstone Collateral Deposit’s constituting
a failure to satisfy any Condition to Company Alternative Conversion with
respect to the August 2006 Company Conversation pursuant to this Amendment or
any Convertible Installment Conversion pursuant to this Amendment and
Section 6.1 of each of the Notes; provided that the waivers contained in this
Section 4(b) shall be null and void and of no force and effect, and there shall
be an immediate breach of the Security Agreement, in the event that (i) the
aggregate funds in the Cornerstone Deposit Account at any time exceed $852,000
or (ii) the Cornerstone Collateral Deposit would constitute a breach of
Section 12 of any of the Notes.
          c. The limited waivers set forth in Sections 4(a) and 4(b) are
conditioned upon, and subject to, the Company’s performance of its commitments
and obligations under this Amendment, the breach or non-performance of which
shall render such waivers null and void and of no force and effect, each Buyer
being entitled thereafter to exercise all remedies at law or in equity under the
Transaction Documents as if Sections 4(a) and 4(b) had not been part of this

9



--------------------------------------------------------------------------------



 



Amendment, as executed. The limited waivers set forth in Sections 4(a) and 4(b)
are not, and shall not be deemed to be, a waiver under any other circumstance or
a waiver of any other condition, requirement, provision or breach of any of the
Transaction Documents or any other agreement or instrument.
     5. Additional Note Issuance Prohibition. The Company hereby agrees with
each of the Buyers, severally and not jointly, that as of and after the date of
this Amendment, the Company shall not have the right to sell any Additional
Notes or Additional Warrants to the Buyers pursuant to Section 1(b) of the
Securities Purchase Agreement, and any Additional Sale Election Notice delivered
pursuant thereto as of and after the date of this Amendment shall be null and
void and of no force or effect.
     6. Company Alternative Conversion Limitation. The Company hereby agrees
with each of the Buyers, severally and not jointly, that as of and after the
date of this Amendment, (a) the Company shall not have the right to effect any
Company Alternative Conversion pursuant to Section 8 of the Notes other than
pursuant to the August 2006 Company Conversion in accordance with this Amendment
or a Convertible Installment Conversion (as defined in Section 6.1 of the Notes,
as amended by this Amendment) in accordance with this Amendment and Section 6.1
of the Notes, as amended by this Amendment, and (b) any Company Alternative
Conversion Notice delivered pursuant to any of the Notes (other than a Company
Alternative Conversion Notice with respect to the August 2006 Company Conversion
deemed delivered pursuant to Section 1(b) of this Amendment or a Company
Alternative Conversion Notice deemed delivered pursuant to Section 6.1 of any of
the Notes, as amended by this Amendment) as of and after the date of this
Amendment shall be null and void and of no force or effect.
     7. Covenants.
          a. Prior to 9:00 a.m., New York time, on August 10, 2006, but in no
event no later than the earlier of (i) the filing by the Company of its
Quarterly Report on Form 10-Q for the quarter ended June 30, 2006 (the
“Form 10-Q”) or (ii) the issuance by the Company of a press release disclosing
the Company’s operating results with respect to the quarter ended June 30, 2006,
the Company shall file a Form 8-K or the Form 10-Q (the “Amendment SEC Filing”)
with the Securities and Exchange Commission (the “SEC”) describing the terms of
this Amendment, any information reasonably requested to be disclosed therein by
any Buyer and any material non-public information previously provided by the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents to any of the Buyers and not subsequently disclosed on a
Form 8-K or other publicly-available filing with the SEC prior to the filing of
the Amendment SEC Filing, and including as an exhibit to such Amendment SEC
Filing this Amendment, all in the form required by the 1934 Act. The Company
shall provide each Buyer with a reasonably opportunity to review and comment
upon such disclosure prior to the filing of the Amendment SEC Filing with the
SEC. The Company hereby represents and warrants to each of the Buyers that, from
and after the filing of the Amendment SEC Filing with the SEC, no Buyer shall be
in possession of any material nonpublic information received from the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees or agents.

10



--------------------------------------------------------------------------------



 



          b. Within two (2) Business Days following the execution of this
Amendment by the Company and the Buyers, the Company shall promptly reimburse
each Buyer for all of the out-of-pocket fees, costs and expenses (including, but
not limited to, attorneys’ fees, costs and expenses) incurred by such Buyer in
connection with the negotiation and documentation of this Amendment. Following
the date hereof, the Company shall promptly reimburse each Buyer for all of the
out-of-pocket fees, costs and expenses (including, without limitation,
attorneys’ fees, costs and expenses) incurred by such Buyer in connection with
any amendment, modification or waiver of any of the Transaction Documents and/or
the enforcement of such Buyer’s rights and remedies under any of the Transaction
Documents.
     8. Representations and Warranties of the Company. The Company represents
and warrants to each of the Buyers that:
          a. Authorization; Enforcement; Validity. Each of the Company and its
Subsidiaries has the requisite corporate power and authority to enter into and
perform its obligations under this Amendment, the Notes, as amended hereby, and
the Warrants, as amended hereby. The execution and delivery of this Amendment by
each of the Company and its Subsidiaries and the consummation of the
transactions contemplated hereby (including the issuance of the Conversion
Shares upon conversion of the Notes (as amended hereby) and the issuance of
Warrant Shares upon the issuance of the Warrants (as amended hereby)) have been
duly authorized by the respective boards of directors of the Company and its
Subsidiaries, and no further consent or authorization is required of any of the
Company, its Subsidiaries or their respective Boards of Directors or
shareholders (under applicable law, the rules and regulations of the Principal
Market or otherwise). This Amendment has been duly executed and delivered by
each of the Company and its Subsidiaries, and each of this Amendment, the Notes
(as amended hereby) and the Warrants (as amended hereby) constitutes a valid and
binding obligation of each of the Company and its Subsidiaries, enforceable
against each of the Company and its Subsidiaries in accordance with its terms.
          b. Issuance of Securities. Upon issuance in accordance with the Notes
(as amended hereby) and the Warrants (as amended hereby), the Conversion Shares
and the Warrant Shares will be validly issued, fully paid and nonassessable and
free from all taxes and Liens with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of the Common Stock.
          c. No Conflicts. The execution and delivery of this Amendment by each
of the Company and its Subsidiaries, the performance by each of the Company and
its Subsidiaries of its obligations hereunder and the consummation by each of
the Company and its Subsidiaries of the transactions contemplated hereby and by
the Notes (as amended hereby) and the Warrants (as amended hereby) will not
(i) result in a violation of the Articles of Incorporation or the Bylaws or the
organizational documents of any Subsidiary; (ii) conflict with, or constitute a
breach or default (or an event which, with the giving of notice or lapse of time
or both, constitutes or would constitute a breach or default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
other remedy with respect to, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party; or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market)

11



--------------------------------------------------------------------------------



 



applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected. None of
the Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency, the Principal Market or any other regulatory or
self-regulatory authority in order for it to execute, deliver or perform any of
its obligations under or contemplated by this Amendment in accordance with the
terms hereof, or under the Notes (as amended hereby) or the Warrants (as mended
hereby), including, the issuance of the Conversion Shares and the Warrant Shares
in accordance with the terms of the Notes (as amended hereby) and the Warrants
(as amended hereby).
          d. No Default. Other than the Accounts Payable Default, there exists
no Triggering Event, Event of Default or breach or failure to comply by the
Company or any of its Subsidiaries with any representation, warranty, covenant
or other term or condition of any of the Transaction Documents, or an event
which, with the giving of notice or lapse of time or both and without being
cured, constitutes or would constitute such a Triggering Event, Event of Default
or breach or failure.
     9. Representation and Warranties of the Buyers. Each of the Buyers
represents and warrants to the Company that (a) such Buyer is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite corporate, partnership, limited liability or other organizational
power and authority to enter into and perform its obligations under this
Amendment, and (b) this Amendment has been duly and validly authorized, executed
and delivered on behalf of such Buyer and is a valid and binding agreement of
such Buyer enforceable against such Buyer in accordance with its terms.
     10. Avoidance of Doubt. The parties hereto hereby agree, for the avoidance
of doubt, that the terms “Notes” and “Warrants” as used in the Transaction
Documents shall mean the Notes and the Warrants as amended by this Amendment,
and each of the parties hereto agrees not to take any contrary positions.
     11. Independent Nature of the Buyers. The obligations of each of the Buyers
hereunder are several and not joint with the obligations of the other, and none
of the Buyers shall be responsible in any way for the performance of the
obligations of any of the other Buyers hereunder or under any of the Transaction
Documents. Each of the Buyers shall be responsible only for its own agreements
and covenants hereunder and under the Transaction Documents. The decision of
each of the Buyers to enter into this Amendment has been made by such party
independently of any of the other Buyers and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries which may have
been made or given by any of the other Buyers or by any agent or employee of any
of the other Buyers, and none of the Buyers nor any of their respective agents
or employees shall have any liability to any of the other Buyers (or any other
person or entity) relating to or arising from any such information, materials,
statements or opinions. Nothing contained herein or in any of the Transaction
Documents, and no action taken by any of the Buyers pursuant hereto or thereto,
shall be deemed to constitute any of the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that any of the Buyers are in any way acting in concert or as a
group with respect to such

12



--------------------------------------------------------------------------------



 



obligations or the transactions contemplated hereby or thereby. Each of the
Buyers shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Amendment, the Notes, the Warrants and
the other Transaction Documents, and it shall not be necessary for any of the
other Buyers to be joined as an additional party in any proceeding for such
purpose.
     12. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.
     13. Further Assurances. The Company hereby agrees from time to time, as and
when requested by any Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including financing
statements, secretary’s certificates, stock powers and irrevocable transfer
agent instructions, and to take or cause to be taken such further or other
action, as such Buyer may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the Transaction
Documents.
     14. Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Amendment shall be by way of example rather than
limitation.
     15. Governing Law; Jurisdiction; July Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AMENDMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

13



--------------------------------------------------------------------------------



 



     16. Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
     17. Merger. This Amendment and the Transaction Documents, as amended
hereby, represent the final agreement of each of the parties hereto with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or prior or subsequent oral agreements, among any
of the parties hereto.
     18. Execution in Counterparts. This Amendment may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party. In the event that any signature to this
Amendment or any amendment hereto is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Amendment or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract, and each party hereto forever waives
any such defense.
     19. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
     20. No Strict Construction. The language used in this Amendment will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
     21. Ratification by Guarantors. By execution hereof, each of the
Subsidiaries hereby acknowledges and agrees that it has reviewed this Amendment
and hereby ratifies and confirms its respective obligations under the
Transaction Documents, in each case as amended hereby.
[Remainder of page intentionally left blank; Signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

              INFINITY ENERGY RESOURCES, INC.
 
       
 
  By:   /s/ J.A. Tuell
 
       
 
  Name:   J.A. Tuell
 
       
 
  Title:   President and CEO
 
       
 
            CONSOLIDATED OIL WELL SERVICES, INC.
 
       
 
  By:   /s/ Timothy A. Ficker
 
       
 
  Name:   Timothy A. Ficker
 
       
 
  Title:   Vice President, CFO
 
       
 
            CIS-OKLAHOMA, INC.
 
       
 
  By:   /s/ Stanton E. Ross
 
       
 
  Name:   Stanton E. Ross
 
       
 
  Title:   President
 
       
 
            INFINITY OIL & GAS OF WYOMING, INC.
 
       
 
  By:   /s/ J.A. Tuell
 
       
 
  Name:   J.A. Tuell
 
       
 
  Title:   President
 
       
 
            INFINITY OIL & GAS OF KANSAS, INC.
 
       
 
  By:   /s/ J.A. Tuell
 
       
 
  Name:   J.A. Tuell
 
       
 
  Title:   President
 
       
 
            INFINITY OIL AND GAS OF TEXAS, INC.
 
       
 
  By:   /s/ J.A. Tuell
 
       
 
  Name:   J.A. Tuell
 
       
 
  Title:   President
 
       

 



--------------------------------------------------------------------------------



 



                  HFTP INVESTMENT L.L.C.
 
                By: Promethean Asset Management L.L.C.     Its: Investment
Manager
 
           
 
      By:   /s/ Robert J. Brantman
 
           
 
      Name:   Robert J. Brantman
 
      Title:   Partner and Authorized Signatory
 
                GAIA OFFSHORE MASTER FUND, LTD.
 
                By: Promethean Asset Management L.L.C.     Its: Investment
Manager
 
           
 
      By:   /s/ Robert J. Brantman
 
           
 
      Name:   Robert J. Brantman
 
      Title:   Partner and Authorized Signatory

 



--------------------------------------------------------------------------------



 



                      AG OFFSHORE CONVERTIBLES, LTD.
 
                    By: Angelo, Gordon & Co. L.P.     Its: Director
 
                        By:   /s/ Michael L. Gordon                       Name:
  Michael L. Gordon                       Title:   Chief Operating Officer      
       
 
                    LEONARDO, L.P.
 
                    By: Leonardo Capital Management, Inc.     Its: General
Partner
 
                        By: Angelo, Gordon & Co., L.P.         Its: Director
 
               
 
          By:   /s/ Michael L. Gordon
 
               
 
          Name:   Michael L. Gordon
 
               
 
          Title:   Chief Operating Officer
 
               

 



--------------------------------------------------------------------------------



 



                  PORTSIDE GROWTH & OPPORTUNITY FUND
 
           
 
  By:                  
 
  Its:                  
 
           
 
      By:   /s/ Jeffrey C. Smith
 
           
 
      Name:   Jeffrey C. Smith
 
           
 
      Title:   Authorized Signatory
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A
August 2006 Company Conversion

          Buyer   Aggregate Pro Rata Conversion Amount
HFTP Investment L.L.C.
  $ 934,437.16  
Gaia Offshore Master Fund, Ltd.
  $ 315,562.84  
AG Offshore Convertibles, Ltd.
  $ 519,736.84  
Leonardo, L.P.
  $ 205,263.16  
Portside Growth & Opportunity Fund
  $ 525,000.00  

 